[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                   FILED
                                No. 05-11679              U.S. COURT OF APPEALS
                            Non-Argument Calendar            ELEVENTH CIRCUIT
                                                                 July 22, 2005
                          ________________________
                                                             THOMAS K. KAHN
                                                                   CLERK
                     D. C. Docket No. 03-00408-CV-CAR-5

COMPANION PROPERTY AND CASUALTY INSURANCE COMPANY,

                                                         Plaintiff-Appellant,

                                      versus

ROBERT MATHIS, MARY MATHIS, as Natural Guardians
and Parents of Robert Martin John Mathis,

                                                         Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                 (July 22, 2005)

Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Companion Property and Casualty Insurance Company (“Companion”) filed

this declaratory judgment action seeking a determination that it had no obligation,
under policies issued by it, to defend or indemnify Richard Douglass and Friends of

Douglass Theatre Complex, Inc. on claims asserted against them by Robert Martin

John Mathis and his parents. The district court found that Companion was obligated

to defend and indemnify Friends of the Douglass Theatre Complex, Inc., but was not

obligated to defend or indemnify Richard Douglass individually. Companion

appeals, contending that the district court erred in concluding that it was obligated to

defend and indemnify Friends of the Douglass Theatre Complex, Inc.

      Having considered the briefs, and relevant parts of the record, we conclude that

the district court erred in concluding that Companion was obligated to defend and

indemnify Friends of the Douglass Theatre Complex, Inc. For the reasons set forth

in SCI Liquidating Corp. v. Hartford Fire Ins. Co., 181 F.3d 1210, 1213-17 (11th Cir.

1999), we agree with Companion that the intentional conduct alleged in the

underlying action does not fall within the definition of an “occurrence” as defined in

the relevant insurance policies.

      The judgment of the district court declaring that Companion is not obligated

to defend and indemnify Douglass on these claims is affirmed; and, the judgment of

the district court declaring that Companion is obligated to defend and indemnify

Friends of Douglass Theatre Complex, Inc. is reversed.

      AFFIRMED IN PART; REVERSED IN PART.

                                           2